937 So. 2d 824 (2006)
Tina BOGAR-SANABRIA, Appellant,
v.
BEALL'S INC. and Gab Robins North America, Appellees.
No. 1D06-3337.
District Court of Appeal of Florida, First District.
September 20, 2006.
Gerald A. Rosenthal, West Palm Beach, and Bill McCabe of Shepherd, McCabe & Cooley, Longwood, for Appellant.
No appearance for appellees.
PER CURIAM.
This appeal is hereby dismissed for lack of jurisdiction. See § 440.20(11)(c), Florida Statutes (2005) (providing that an order entered by a JCC approving attorney's fees as set out in a settlement is not considered an award and is not subject to modification or review).
ALLEN, WEBSTER, and DAVIS, JJ., concur.